DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,812,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112 and non-statutory double patenting previously presented have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made and presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claims:
- “the first circuit layer and the second circuit layer are distributed on different planes” recited in claim 3. 
- the “plate body” recited in claim 11.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “only the photosensitive element is disposed on the circuit member body” (emphasis added), however, Applicant’s Fig. 4 (relevant portion reproduced below) shows, and Applicant’s paragraph [0067] states, that “the photosensitive element 122 and a plurality of electronic components 115 [are] on the circuit member body 1141” (emphasis added). It is clear from Applicant’s disclosure that the photosensitive element is not the only element disposed on the circuit member body, but that “a plurality of electronic components 115” are also present on the circuit member body. One having ordinary skill in the art at the time the invention was filed would therefore not have reasonably construed that Applicant was in possession of a device wherein “only the photosensitive element is disposed on the circuit member body” as called for in claim 1.
	Claims 2-20 are dependent on claim 1, and are rejected for substantially the same reasons.

    PNG
    media_image1.png
    525
    659
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Pub. No. US 2017/0289455 A1; hereafter Hu).
Regarding claim 1, Hu discloses a photosensitive element driving mechanism, comprising: a fixed assembly, having a base plate (see Hu Fig. 1, item 10, the bottom portion can be construed as a base 

 	Regarding claim 9, Hu discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the circuit member body is made of a rigid material, and the movable cantilever is made of a flexible material (see Hu Fig. 1, items 20 and S1).

 Regarding claim 12, Hu discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the photosensitive element driving mechanism further comprises: a second movable assembly, configured to hold an optical component, wherein the second movable assembly is movable relative to the fixed assembly (see Hu Fig. 1, item 30, which is a movable lens assembly which moves with relation to base 10); and a second driving assembly, configured to drive the second movable assembly to move in a first direction relative to the fixed assembly, wherein both the first driving assembly and the second driving assembly are electrically connected to the circuit member (see Hu Fig. 1, items W1, L, and W2).

.

Claim(s) 1, 2, 4-6, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Pub. No. US 2010/0309323 A1; hereafter Shin).
Regarding claim 1, Shin discloses a photosensitive element driving mechanism, comprising: a fixed assembly, having a base plate (see Shin Fig. 1, item 101); a first movable assembly, including: a circuit member, movable relative to the fixed assembly, and the circuit member including: a circuit member body (see Shin Fig. 5, body portion between plate 121 and image sensor 123); and a movable cantilever (see Shin Fig. 5, item 129); a photosensitive element, configured to receive light traveling along an optical axis, wherein the photosensitive element is disposed on the circuit member body and is electrically connected to the circuit member (see Shin Fig. 5, item 123); and a first driving assembly, configured to drive the first movable assembly to move relative to the fixed assembly (See Shin Fig. 2, item 133); wherein there is a gap formed between the first movable assembly and the fixed assembly (see Hu Fig. 3, note the gap between items 101 and 121), and only the photosensitive element is disposed on the circuit member body (see Hu Figs. 3 and 5, item 123).

 Regarding claim 2, Shin discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the movable cantilever has a first segment extending in a direction different from the 

 	Regarding claim 4, Shin discloses the photosensitive element driving mechanism as claimed in claim 2, wherein a size of the first segment in a direction of the optical axis is greater than a size of the first segment in a direction perpendicular to the optical axis (see Shin Fig. 2, the width in the optical axis direction is greater than the thickness perpendicular to the optical axis direction).

 Regarding claim 5, Shin discloses the photosensitive element driving mechanism as claimed in claim 2, wherein the first movable assembly further includes a first frame configured to accommodate the photosensitive element, and the first frame has a recessed portion corresponding to the first segment (see Shin Fig. 3, note the frame surrounding image sensor 123).

 	Regarding claim 6, Shin discloses the photosensitive element driving mechanism as claimed in claim 5, wherein the movable cantilever further has a second segment, and the second segment and the first segment extend in different directions (see Shin Fig. 5, note that the cantilever has the circumferential portion, then a right angle turn to a flat portion, the flat portion can be construed as the second segment).

 	Regarding claim 10, Shin discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the circuit member body and the movable cantilever are integrally formed in one piece and are made of a flexible material (see Shin Fig. 5, they are a FPC element), and the photosensitive 

 	Regarding claim 11, Shin discloses the photosensitive element driving mechanism as claimed in claim 10, wherein the plate body is a metal plate, configured to promote the heat dissipation of the circuit member by heat conduction (see Shin Fig. 5, item 121 and paragraph [0037] “the image sensor assembly 102 has a heat sink 121 in the form of a circular plate, and the image sensor 123 is mounted on one side of the heat sink 121.”).

 	Regarding claim 18, Shin discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the photosensitive element driving mechanism further includes a position sensing assembly configured to sense motion of the first movable assembly relative to the fixed assembly (see Shin Fig. 5, items 125 and 135).

	Regarding claim 19, Shin discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the photosensitive element is disposed between the circuit member and the first driving assembly (see Shin Figs. 1 and 2, which show the image sensor 123 being placed between the circuit element (substrate of 129 on which 123 is placed in Fig. 1), and the first driving assembly 133).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
 	Regarding claims 7 and 8, Shin discloses the photosensitive element driving mechanism as claimed in claim 6, but does not specifically disclose that when the first driving assembly drives the circuit member body to move in a first moving direction, an amount of deformation of the first segment is greater than an amount of deformation of the second segment, and wherein when the first driving assembly drives the circuit member body to move in a second moving direction, the amount of deformation of the first segment is smaller than the amount of deformation of the second segment, and the first moving direction is not parallel to the second moving direction.
	It is deemed obvious to the ordinary workman in the art to select from a finite set of identified, predictable solutions with a reasonable expectation of success (see MPEP 2143(I)(E)). There are only a finite number of readily identifiable solutions to the relative movement of the flexible circuit board when the imaging member is moved: the first portion deforms more than the second portion, they .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kang et al. (Pub. No. US 2008/0093721 A1; hereafter Kang).
 Regarding claim 13, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, wherein the fixed assembly further includes an outer frame configured to accommodate the first movable assembly, the second movable assembly and the photosensitive element (see Hu Fig. 1, item 40), but does not disclose that the photosensitive element driving mechanism further comprises a control circuit disposed in the outer frame and adjacent to the second movable assembly.
Kang discloses that it was well known in the art at the time the invention was filed to provide peripheral circuit elements for a camera module in the same housing as the other components of the camera module (see Kang Fig. 3, items 21 and 22). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the controller of Hu in the housing in order to “reduces the volume of a camera module including an image sensor… by combining the above parts into a single package” as suggested by Kang (see Kang paragraph [0003]).

5.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung et al. (Pub. No. US 2019/0058814 A1; hereafter Jung).
 	Regarding claims 14 and 15, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, wherein the fixed assembly further includes an outer frame configured to 
	Jung discloses the photosensitive element driving mechanism further comprises a control circuit disposed outside the outer frame and disposed on the base plate; wherein the outer frame is disposed on the base plate. (see Jung Fig. 4, items 402, 406 and 463. See also Jung paragraph [0087] “the electronic parts for operating the camera assembly may be mounted on the board 406. For example, the electronic parts may be a driving controller for driving the driver 427 and a memory. The electronic parts may be surrounded by a shield can 463 while being mounted on the board 406.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the controller of Hu on the base plate outside the housing in order to provide “a camera assembly that may shield embodiment waves emitted from the image sensor or the printed circuit board to control the camera assembly” as taught by Jung (see Jung paragraph [0007]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sharma et al. (U.S. Patent No. 10,890,734 B1; hereafter Sharma).
 	Regarding claim 17, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, but does not disclose that the second driving assembly includes a plurality of second driving magnetic components, and when viewed in a direction of the optical axis, the second driving magnetic components are arranged in a rotationally symmetrical form with respect to the optical axis.
	Hu discloses using SMA actuators to move the lens unit in focusing and tilting directions, not a magnetic driving system.

	It is deemed well within the purview of the ordinary workman in the art at the time the invention was filed to substitute one known element for another useful for the same purpose to achieve predictable results (see MPEP 2143(I)(B). It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the SMA actuator lens driving system of Hu with the magnetic lens driving system of Sharma in order to provide the lens focus and tilt driving disclosed in both Hu and Sharma.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/3/2022